DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on February 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Inston (US 20100086765).
As to claim 1, Inston teaches a method for producing a composite material (Fig. 2) in which a thermosetting resin ([0039]) is infiltrated into a first fabric and a second fabric made of fiber materials ([0033]) and the first fabric and the second fabric are molded integrally (inherent), the method comprising: providing a resin flow path (3b) through which the thermosetting resin can flow between the first fabric and the second fabric (3b) and infiltrating 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inston (US 20100086765) in view of Ikuo (JP2005262818).  Inston teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).
As to claims 2-6, Inston is silent to forming a groove portion on the surface of the first fabric by applying heat and pressure to the fabric using a pressing member having a concave/convex shape.
Ikuo teaches a resin transfer molding process and providing periodic irregularities in the reinforcing fiber base material ([0012]).  Ikuo further teaches that a solid resin material which may be thermoplastic ([0032]) is applied and melted ([0046]) and embossed with a concavo-convex pattern ([0047]; [0011]) which would inherently or obviously require heat.  In at least one embodiment, Ikuo teaches that the preform is obtained by pressing a laminate in a polyamide bag ([0052]) without any disclosed hard material.
It would have been prima facie obvious to incorporate and form the Ikuo irregularities between the layers of Inston fabric as an obvious substitute for the resin distribution layer of 
Alternatively, it would have been prima facie obvious to incorporate the Ikuo irregularities between the layers of Inston fabric in order to provide a recess to hold the resin distribution layer of Inston.  One would have been motivated to provide a recess in the Inston fabric layers to hold the resin distribution layer in order to prevent non-uniformity in the layers of the composite that would result from locating the resin distribution layer between the layers. 

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Inston (US 20100086765) in view of Asada (US 5,104,718).  Inston teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).
	As to claims 2-3 and 5, Inston is silent to forming a groove portion on the surface of the first fabric by applying heat and pressure to the fabric using a pressing member having a concave/convex shape.
	Asada teaches a process for forming grooves in the surface of a composite material by hot compacting the composite materials (4:1-33) using a roll with concave/convex shapes (Fig. 5).  Upon curing in the Asada process, the grooves are leveled as evidenced by Asada’s teaching that the molded products are virtually free from interlayer voids (3:20-22).  
It would have been prima facie obvious to incorporate the Asada grooves between the layers of Inston fabric as an obvious substitute for the resin distribution layer of Inston in view of the fact that both the Inston resin distribution layer and Asada grooves are provided for facilitating flow through the composite material.
. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuo (JP2005262818) in view of Inston (US 20100086765).
As to claim 1, Ikuo teaches a method for producing a composite material (Fig. 1) in which a thermosetting resin ([0012]; [0032]) is infiltrated into a first fabric and a second fabric made of fiber materials ([0031]) and the first fabric and the second fabric are molded integrally (inherent), the method comprising: providing a resin flow path ([0020]) through which the thermosetting resin can flow between the first fabric and the second fabric ([0020]) and infiltrating the thermosetting resin into the first fabric and the second fabric through the resin flow path ([0020]).
Ikuo appears to be silent to infiltrating the thermosetting resin into the first fabric and second fabric through the surfaces.
Inston teaches a similar process of providing a resin flow path (3b) through which the thermosetting resin can flow between the first fabric and the second fabric (3b) and infiltrating the thermosetting resin into the first fabric and the second fabric from surfaces thereof (3, 3a) and also through the resin flow path (3b).

As to claims 2, 4, 5, and 6, Ikuo teaches a resin transfer molding process and providing periodic irregularities that meet the claimed groove portions in the reinforcing fiber base material ([0012]).  Ikuo further teaches that a solid resin material which may be thermoplastic ([0032]) is applied and melted ([0046]) and embossed with a concavo-convex pattern ([0047]; [0011]) which would inherently or obviously require heat.  In at least one embodiment, Ikuo teaches that the preform is obtained by pressing a laminate in a polyamide bag ([0052]) without any disclosed hard material.  As to claim 3, in light of the similar materials used in forming the grooves in Ikuo and the claimed invention (see rejection of claims 2, 4, 5, and 6), and in light of the atmospheric pressure applied opposite the Ikuo vacuum bag and the 180 C temperature used for curing ([0052]) the same leveling of the grooves would have inherently or obviously been present in Ikuo. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742